Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 21, 2020. 

Amendments
           Applicant's response and amendments, filed July 21, 2020, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-6, 8-9, 14, 25-28, 31-37, 48-50, 54-57, 62-63, 66, 68-69, 71-77, and 79-84, amended Claims 7, 10-12, 15-23, 29-30, 38-47, 51-53, 58-61, 64-65, 67, 70, 78, and 85-90, and added new claims, Claims 92-93.
	Claims 1, 7, 10-13, 15-24, 29-30, 38-47, 51-53, 58-61, 64-65, 67, 70, 78, and 85-93 are pending and under consideration. 

Claim Objections
1. 	Claims 38, 40, and 78 are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	Appropriate correction is required. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

2. 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 7, 10-13, 15-24, 29-30, 38-47, 51-53, 58-61, 64-65, 67, 70, 78, and 85, drawn to a method for stimulating T cells.
Group II, claim(s) 86-89, drawn to a composition comprising stimulated T cells expressing a genetically engineered recombinant receptor.
Group III, claim(s) 90-93, drawn to a method of treating a structurally undisclosed and unrecited condition comprising the step of administering to a mammalian subject a composition comprising stimulated T cells expressing a genetically engineered recombinant receptor.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of stimulated T cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ramsborg et al (WO 15/164675; of record) who disclosed methods to stimulated a T cell population and introducing a genetically engineered recombinant receptor, e.g. [0058]. 

3. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i) alternative non-naïve-like T cell marker, as recited in Claims 20-21 and 59-61; 
	ii) alternative naïve-like T cell marker, as recited in Claims 10-13, 15-19, 21, and 59-61; 
	iii) alternative recombinant receptor, as recited in Claims 29-30; 
	iv) alternative stimulatory reagent, as recited in Claims 38-43; 
	v) alternative stimulating conditions, as recited in Claims 51-52, 64, and 65; and 
	vi) alternative stimulatory condition results, as recited in Claims 67, 70, and 85.
Applicant is required, in reply to this action, to elect a single species from each of (i)-(vi) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 7, and 13.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633